 

 

113.nzsri

'\N;-`."-:~..-..
ALN;\¢

 

IN THE UNITED sTATEs DISTRICT coURT "
FoR THE soUTHERN DISTRICT 01=‘ GEORGIAZWHAR H PH 3_- 58
BRUNSWICK DIvIsIoN _
ch@y

~.~l\.\__.

SGJFY~TL'L

 

UNITED STATES OF AMERICA

V. CR 206-005

* s s s x

ERVIN SINGLETON

O R D E R

In the captioned matter, Defendant Ervin Singleton pled
guilty to two counts of possession of a firearm by a convicted
felon on February 28, 2007. Singleton was sentenced thereafter to
a total term of 163 months and 18 days imprisonment to be served
concurrently with the remainder of an undischarged term of
imprisonment imposed in Georgia state court.l At present,
Singleton remains a state prisoner under the custody of the Georgia

Department of Corrections.

Singleton recently filed a motion requesting that this Court
“contact the Department of Correction[s] with new release date or
correct release date in this case.” (Doc. 115.) It is unclear
whether Singleton is requesting a recomputation. of his state
sentence with the Georgia Department of Corrections or perhaps

credit against his federal sentence for the time he is serving in

 

1 At the time of sentencing on June 26, 2007, Singleton had begun
serving a state sentence on the state charges from which the
firearm charges in this case arose.

 

 

 

state custody.

Matters of credit for time served and other length of sentence
determinations must be directed to the Bureau of Prisons (“BOP”).
A defendant may seek judicial intervention under 28 U.S.C. § 2241,
but only after exhausting administrative remedies with the BOP,

e.g., United States v. Nyhuis, 211 F.3d 1340, 1345 (11H‘Cir. 2000)

 

(“A claim for credit for time served is brought under 28 U.S.C. §

2241 after the exhaustion of administrative remedies.” (emphasis
added)), and only if the defendant is “in custody under or by color
of the authority of the United States . . . ,” 28 U.S.C. § 2241(c).

Here, Singleton is a state prisoner under the custody of the
Georgia Department of Corrections. A federal sentence does not
begin to run when a defendant is produced for prosecution in
federal court pursuant to aa federal writ of habeas corpus ad
prosequendum. Rather, the state retains primary jurisdiction over
the prisoner, and federal custody begins only when the state
authorities relinquish the prisoner on satisfaction of the state
obligation. Accordingly, any length of sentence determination by
this Court, and for that matter, the BOP, is premature. The BOP
has told Singleton this much as evidenced by an attached letter to
his motion from the BOP, dated January 3, 2017, which informed
Singleton that the BOP will calculate his federal time after he
has completed his state sentence. (Doc. 115.) Moreover, to the
extent that Singleton requests a computation of sentence different

from the one computed by the Georgia Department of Corrections,

 

 

 

this Court lacks jurisdiction to consider or resolve any issues

Singleton has with the state authorities.

Upon the foregoing, Singleton's motion for this Court's
intervention in the computation of his criminal sentence (doc.
115) is DENIED.

ORDER ENTERED at Augusta, Georgia, this _JL£iAday of March,

2019.

    
 

\VHALL, cHIEF JUDGE
TATES DISTRICT coURT
DISTRICT oF GEORGIA

 

